Citation Nr: 1823942	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  13-16 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left thigh scar.

2.  Entitlement to an initial evaluation in excess of 50 percent prior to January 27, 2017 and in excess of 70 percent thereafter for post traumatic stress disorder (PTSD).

3.  Entitlement to an evaluation in excess of 40 percent for varicose veins, residuals of shrapnel fragment injury to the left posterior thigh.

4.  Entitlement to a rating in excess of 10 percent for right hand disability.

5.  Entitlement to a compensable evaluation prior to February 4, 2013, and in excess of 10 percent therefrom for left ankle disability.

6.  Entitlement to a compensable evaluation prior to January 25, 2017, and in excess of 10 percent therefrom for right ankle disability.

7.  Entitlement to service connection for bilateral ankle arthritis.
REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In October 2015, the Veteran testified before a Veterans Law Judge (VLJ).  A hearing transcript is associated with the record.  The Board afforded the Veteran an opportunity for another hearing in this appeal after notifying him that this VLJ was no longer employed with the Board.  See Hearing Related (October 2017).  As no response was received, the Board will proceed in considering the appeal.  Id.

In May 2016, the Board remanded the above issues for additional development.  During remand status, the RO granted the claims of entitlement to service connection for left knee disability, hearing loss, sleep apnea, right shoulder disability, and low back disability.  As there was a full grant of the benefits sought on appeal with regard to those claims, there remains no controversy for the Board to consider in those claims.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).


FINDINGS OF FACT

1.  On October 9, 2015, prior to the promulgation of a decision in the appeal, the Veteran notified the Board at his hearing that he sought to withdraw the claim of entitlement to a rating in excess of 10 percent for left thigh scar.

2.  Prior to January 27, 2017, the evidence does not more nearly reflect occupational and social impairment with deficiencies in most areas due to the severity, frequency, and duration of psychiatric symptoms; from January 27, 2017, the evidence does not more nearly reflect total occupational and social impairment due to psychiatric symptoms.

3.  Varicose veins are not manifested by persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration. 

4.  Residuals of shrapnel wound injury to the left posterior thigh, Muscle Group XIII, include muscle disability with history, complaints (to include one or more cardinal signs and symptoms), and objective findings that correspond to moderate disability.

5.  A right hand disability is not manifested by limitation of motion of the individual digits of the right hand, or limitation of motion of the thumb, or ankylosis of digits/thumb; Muscle Group IX is rated based on limitation of motion and there is none in this case; and there are no separately ratable orthopedic, muscle, or nerve symptoms associated with shell fragment injury to the right hand.

6.  Prior to February 4, 2013, the evidence shows a painful left ankle.

7.  Prior to and from February 4, 2013, left ankle disability has not been manifested by marked limitation of motion.

8.  Prior to January 25, 2017, the evidence shows a painful right ankle.

9.  Prior to and from January 25, 2017, right ankle disability has not been manifested by marked limitation of motion.

10.  The more persuasive evidence of record shows that the Veteran has not had arthritis of either ankle during the appeal.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the claim of entitlement to a rating in excess of 10 percent for left thigh scar by the Veteran and his authorized representative have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for an initial evaluation in excess of 50 percent prior to January 27, 2017, and in excess of 70 percent thereafter for PTSD are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).

3.  The criteria for an evaluation in excess of 40 percent for varicose veins are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7120 (2017).

4.  The criteria for a separate 10 percent evaluation for muscle injury (Muscle Group XIII) of the left posterior thigh, residual of shrapnel fragment injury, are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.55, 4.56, 4.73, Diagnostic Code 5313 (2017).

5.  The criteria for a disability evaluation in excess of 10 percent for right hand disability are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.71a, 4.73, Diagnostic Codes 5216-5230, and 5309 (2017).

6.  The criteria for a 10 percent disability evaluation prior to February 4, 2013, for left ankle disability are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.59, 4.71a, Diagnostic Code 5271 (2017).

7.  The criteria for a disability evaluation in excess of 10 percent prior to and from February 4, 2013, for left ankle disability not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code 5271 (2017).

8.  The criteria for a 10 percent disability evaluation prior to January 25, 2017, for right ankle disability are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.59, 4.71a, Diagnostic Code 5271 (2017).

9.  The criteria for a disability evaluation in excess of 10 percent for right ankle disability prior to and from January 25, 2017, are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code 5271 (2017).

10.  The criteria for service connection for bilateral ankle arthritis are not met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Appeal - Left Thigh Scar

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran and his authorized representative have indicated a desire to withdraw the appeal before the Board of the claim of entitlement to a rating in excess of 10 percent for left thigh scar.  See Hearing Transcript at 2 (October 2015).  Hence, there remain no allegations of errors of fact or law for appellate consideration in this matter.  Accordingly, the Board does not have jurisdiction to review the appeal of this matter and it is dismissed.

II.  VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

Neither the Veteran, nor his representative, has alleged prejudice or any issues with the duty to notify or the duty to assist.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

III.  Evaluations

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.



A.  PTSD

In an August 2010 rating decision, the RO granted service connection for PTSD and assigned a 50 percent evaluation (effective November 9, 2009) under Diagnostic Code 9411.  In a February 2017 rating decision, the RO awarded a 70 percent evaluation for PTSD effective from January 27, 2017-date of VA examination showing entitlement to an increased evaluation.  The Veteran seeks higher initial evaluations.

All mental disorders, Diagnostic Codes 9201 through 9440, are evaluated pursuant to the General Rating Formula for Mental Disorders set out at 38 C.F.R. § 4.130 (omitted here).  When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an initial evaluation in excess of 50 percent prior to January 27, 2017 and in excess of 70 percent therefrom for PTSD.  Neither the lay nor the medical evidence more nearly reflects the criteria for a higher evaluation.  38 C.F.R. § 4.7.

Prior to January 27, 2017, the evidence does not more nearly reflect occupational and social impairment with deficiencies in most areas due to the severity, frequency, and duration of psychiatric symptoms.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The record, including the Veteran's 2015 sworn testimony, reflects a myriad of symptoms.  In 2013, VA treatment records show that the Veteran had symptoms of depression, feelings of helplessness and increased reliance on his wife to maintain the marriage.  Also, prior to January 2017, the record shows symptoms of irritability; nightmares; hyperstartle; occasional low motivation; very few friends; strained marital relationship with no sexual intimacy in years; short-term memory problems; sleep of only 3-4 hours a night, and crying spells (i.e. "can cry on a dime" per testimony).  However, the record does not demonstrate that the Veteran's symptoms interfered with his ability to function independently, appropriately and effectively.  The Veteran maintained his home, marriage, family, and job albeit while managing his PTSD symptoms.  Moreover, anxiety was not manifested by near-constant symptoms or near-continuous panic not shown.  Also, sleep impairment, nightmares, and depression or low motivation did not keep the Veteran from performing his job and supporting/caring for his family.  There is no indication that special accommodations were made to permit the Veteran to maintain occupational functioning.  His irritability is not shown to have involved violence.

Report of VA examination dated in May 2012 reflects that the Veteran has PTSD.  He was noted to live with his wife in a solid marriage of 38 years and have 2 adult daughters with whom he has a good relationship.  The Veteran reported he works full-time as an insurance/investment salesman, and that he has some interpersonal issues sometimes with his manager.  The examiner noted that the Veteran took psychiatric medication but did not attend counseling.  His symptoms were anxiety; chronic sleep impairment; mild memory loss (e.g., forgetting names, direction, recent events); difficulty establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or worklike settings.  Mental status examination revealed a pleasant, cooperative and polite individual that appeared his stated age, who was dressed casually and spoke in a normal in rate, tone and volume.  There was no impairment of thought process or content-the Veteran's thoughts were linear, coherent and goal directed without psychosis, suicidal or homicidal ideation.  Insight and judgment were deemed adequate.  The Veteran reported a low mood several times a week, treated with antidepressant medication; however, he denied crying spells and suicidal/homicidal thoughts, and he characterized his motivation as o.k.  The Veteran reported some anhedonia with decreased activities-he stopped playing softball, basketball, noting he had played only twice last year and had fished only twice in the last 2 years.  The Veteran reported anxiety, but denied panic attacks, stating that "I just get anxious if something doesn't get done."  He reported getting 4.5 hours of sleep a night, having nightmares related to combat experiences about   3-4 times a month, and waking up once a night.  There was no indication that these symptoms interfered with his ability to concentrate, focus, or maintain attention in occupational or social functioning.  His memory was good, except he had to write things down (e.g., he makes a list out).  The Veteran described having mood swings, but indicated that these were minimal (i.e., He can get angry over things that are not done, his manager).  The Veteran denied domestic violence and reported that he showers daily.

VA treatment records reflect that the Veteran was followed for medication management of symptoms.

Prior to January 27, 2017, the criteria for an evaluation in excess of 50 percent are not more nearly met because neither the lay nor the medical evidence more nearly shows occupational and social impairment with deficiencies in most areas due to the severity, frequency, and duration of psychiatric symptoms.

From January 27, 2017, the evidence does not more nearly reflect total occupational and social impairment due to psychiatric symptoms.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Report of VA examination dated in January 2017 reflects that the Veteran experiences symptoms of depressed mood, anxiety, panic attacks, suspicion, chronic sleep impairment, difficulty in adapting to stressful circumstances including work or worklike setting.  He was noted to further have symptoms of frequent intrusive memories of Vietnam, physical reactions when reminded of Vietnam (e.g., by loud noises), self-blame for experiences in Vietnam, feeling interpersonally disconnected, hypervigilance, and sleep disturbance.  The examiner characterized the disability as productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.

Neither report of VA examination dated in January 2017 nor relevant VA treatment records show complaints or findings for symptoms of the severity, frequency, or duration to more nearly approximate the criteria for a 100 percent evaluation for PTSD.  Notably depressed mood has not been manifested by suicidal thoughts or plan and the Veteran reported that depression was "occasional" not frequent or near-continuous.  Anxiety has not been associated with near-continuous anxiety or panic.  None of the Veteran's symptoms interfere with his ability to function independently, appropriately an effectively.  Nightmares occurred only a few times a month.  Nightmares and sleep disturbance did not preclude the Veteran from working to include up to 60 hours a week at times, or maintaining relationships with his children, grandchildren, and other Vietnam veterans.

As for social functioning, although the Veteran's marriage has had decreased sexual intimacy and other problems (e.g., "short fuse"), it was noted that these had improved in recent years, especially since the Veteran reconnected with a few fellow Vietnam veterans.  The Veteran self-described his relationship with his children and grandchildren as "excellent."  The record shows that the Veteran reported having meaningful friendships (i.e., He spends quite a bit of time with veteran friends) and socializes in public.  He reported visiting restaurants although he states he must sit oriented in the corner due to hypervigilance.

Regarding occupational functioning, the Veteran described himself as being a successful salesman during his 2017 VA examination and noted that he had started to retire in July 2014-but he continues to work for older clients and accepts some new clients, working from 15 to 60 hours per week.  He reported that he gets along well with his clients.

The Veteran's symptoms have not required him to obtain regular individual therapy.

From January 27, 2017, the criteria for an evaluation in excess of 70 percent are not more nearly met because neither the lay nor the medical evidence more nearly shows total occupational and social impairment due to psychiatric symptoms.

The Board accepts that the Veteran is competent to report his symptoms.  However, whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Both the lay and medical evidence are probative in this case.  Although the Veteran may believe that he meets the criteria for the next higher disability rating, his complaints along with the medical findings do not meet the schedular requirements for higher evaluations than now assigned, as explained and discussed above.

In summary, the severity, frequency, and/or duration of symptoms, individually or collectively, shown by the record do not more nearly reflect the type contemplated by the schedular criteria for an evaluation in excess of 50 percent prior to January 27, 2017 and in excess of 70 percent therefrom for PTSD.  Additional staging of the PTSD rating is not warranted as the factual findings show no distinct period where the disability exhibited symptoms that would warrant higher evaluations than assigned.  See Fenderson v. West, 12 Vet. App. 119, 126 (2001); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Accordingly, the claim is denied.  As the evidence of record is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

B.  Varicose Veins and Muscle Injury - Left Thigh

The Veteran sustained a shell fragment wound to the back of the left thigh in 1969.  He was medically evacuated from the battlefield and treated in Vietnam before being sent to Japan.  He was given limited duty, placed on convalescence leave, and transferred to Fort Leonard Wood for the remainder of service.  The Veteran underwent surgery in 1975 for varicose veins that formed in the area of the shrapnel injury.  The record shows that the injury did not involve bone or nerves.  X-rays show that there is retained metallic foreign body in the mid-thigh and distal thigh anteriorly.

In an October 1973 rating decision, the RO granted service connection for muscle injury of the left thigh - Muscle Group XIII - due to shrapnel wounds.  In November 2009, VA received a claim for increase.  In an August 2010 rating decision, the RO granted the claim for increase and assigned a 40 percent evaluation (effective November 9, 2009) for left thigh shrapnel wound injury with varicose veins under Diagnostic Code 7120.

Diagnostic Code 7120 provides a 40 percent evaluation for varicose veins with findings of persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration; a 60 percent evaluation is warranted where there is persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration; a 100 percent evaluation is warranted where there is massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104, Diagnostic Code 7120.

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 40 percent for varicose veins of the left thigh disability-residual of shrapnel wound to Muscle Group XIII.  Neither the lay nor the medical evidence more nearly reflects the criteria for a higher evaluation.  38 C.F.R. § 4.7.  At no time during this appeal has the evidence more nearly shown varicose veins with persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  Notably, the schedular criteria require the presence of persistent ulceration in addition to one of the other criteria.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) [use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met.

Reports of VA examination dated in January 2010, May 2012, and February 2017 reflects varicose veins to the left thigh with stasis pigmentation.  There were no complaints or findings for "ulceration," persistent or otherwise.  Therefore, the criteria for a higher evaluation under Diagnostic Code 7120 are not more nearly approximated met.

The Board has considered whether a separate or higher evaluation is warranted based on any other potentially applicable schedular provision.  

The Board finds that a separate 10 percent evaluation is warranted for muscle disability based on moderate disability (and no more).  See 38 C.F.R. §§ 4.53, 4.73, Diagnostic Code 5313.  The Board has reviewed the VA examinations of record to include VA muscle examinations dated in January 2010, May 2010, February 2013, and January 2017.  Report of VA examination dated in January 2010 shows that there is muscle pain and limited activity due to tiredness of left thigh muscle (Muscle Group XIII).  The effect on daily activities was "decreased ability for walking, standing and prolonged sitting due to cramping, spasms, and pain to the left thigh."  The evidence shows retained shrapnel fragments, history of service treatment, and a record of one or more cardinal signs-in this case, lowered threshold of fatigue, and fatigue-pain-which was characterized on VA examination dated in January 2010 as having moderate effect on usual occupation and daily activities.  Also, report of VA examination dated in May 2010 indicated that the Veteran would have diminished strength on testing of left knee flexors under some measurement systems.  Increased fatigability was noted as well.  Although VA examination reports dated in 2013 and 2017 show no loss of muscle substance, all examinations revealed that there are cardinal signs and symptoms of muscle disability.  The most recent VA examination in 2017 shows loss of power, weakness, lowered threshold of fatigue, and uncertainty of movement involving Muscle Group XIII.  This evidence supports the assignment of a separate evaluation 10 percent evaluation under 38 C.F.R. § 4.73, Diagnostic Code 5313.  However, a higher evaluation is not warranted as moderately severe or worse muscle disability is not shown.  Notably, there is no history of prolonged infection or sloughing of soft parts, and intermuscular scarring; or history of inability to keep up with work requirements; or objective findings for loss of deep fascia, muscle substance, or normal firm resistance of muscles compared to sound side; or other objective findings to support a higher evaluation.  See 38 C.F.R. §§ 4.53, 4.73, Diagnostic Code 5313.

It is noted that, in a February 2017 rating decision, the RO assigned a separate evaluation for left knee disability as a residual of shrapnel wound injury to the left thigh.  This decision has not been appealed.  Accordingly, the Board will not address the separate evaluation based on joint involvement.

The Veteran is also separately rated for left thigh paresthesias associated with left thigh shrapnel wound injury-at the noncompensable level.  Entitlement to a compensable evaluation was previously before the Board in May 2016.  At that time, the Board dismissed the claim as it was withdrawn by the Veteran prior to promulgation of a decision in that matter.  Thus, the Board will not address the matter herein.

In this case, the Board accepts that the Veteran is competent to report his symptoms.  Although the Veteran may believe that he meets the criteria for the next higher disability rating, his complaints along with the medical findings do not meet the schedular requirements for higher evaluations than now assigned, as explained and discussed above.

Accordingly, a separate 10 percent evaluation for residuals of shrapnel wound injury to the left posterior thigh, Muscle Group XIII, under Diagnostic Code 5313 is granted.  However, an evaluation in excess of 40 percent for varicose veins under Diagnostic Code 7120 is denied.  There is no basis to stage the ratings.  See Hart, supra.  As the evidence of record is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3; Gilbert supra.

C.  Right Hand Disability - Arthritis

In an August 2010 rating decision, the RO granted service connection for degenerative arthritis of the right hand and assigned a 10 percent evaluation (effective November 9, 2009) under Diagnostic Code 5010-5228.  In May 2012, VA received a claim for increase.  See VA Form 21-526b (May 2012).  The RO subsequently changed the Diagnostic Code to 5010-5309-(because the hand is so compact a structure, isolated muscle injuries are rare, and these injuries are rated based on limitation of motion, with a minimum rating of 10 percent-38 C.F.R. § 4.73, Diagnostic Code 5309, Note).  See Rating Decision - Codesheet (May 2016).
Diagnostic Code 5010 (traumatic arthritis) provides that arthritis substantiated by x-rays should be rated as degenerative arthritis under Diagnostic Code 5003.  Diagnostic Code 5003 provides that degenerative arthritis is to be rated on the basis of limitation of motion under the appropriate Diagnostic Code(s) for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

Diagnostic Codes 5224 through 5227 provide various ratings for ankylosis of individual digits.  Ankylosis of the thumb, unfavorable (major or minor) warrants a maximum rating of 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5254.  Diagnostic Codes 5228 through 5230 provide various ratings where there is limitation of motion of individual digits.  38 C.F.R. § 4.71a, Diagnostic Code 5224-5230.  Under Diagnostic Code 5228, limitation of motion of thumb is assessed based on the gap between thumb pad and the fingers, with the thumb attempting to oppose the fingers.  There is no distinction between the major and minor hands.  38 C.F.R. §4.71a, Diagnostic Code 5228.

Diagnostic Code 5309 provides a rating for Muscle Group IX.  This muscle group involves the intrinsic muscles of the hand, including the thenar eminence, the short flexor, opponens, abductor, and adductor of the thumb, hypothenar eminence, the short flexor, opponens, and abductor of the little finger, 4 lumbricales, and 4 dorsal and 3 palmar interossei.  Muscle Group IX functions to supplement the strong grasping movements of the forearm muscles with delicate manipulative movements.  38 C.F.R. § 4.73, Diagnostic Code 5309.  Because the hand is so compact a structure, isolated muscle injuries are rare, and these injuries are rated based on limitation of motion, with a minimum rating of 10 percent.  Id., Note.

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 10 percent for right hand disability.  Neither the lay nor the medical evidence more nearly reflects the criteria for a higher evaluation.  38 C.F.R. § 4.7.

February 2017 VA joint examination reflects a diagnosis for chronic right hand strain with retained foreign bodies due to shrapnel injury.  The Veteran denied flare-ups.  He reported functional impairment as "Thumb and grip are weak."  Range of motion in the right hand was normal.  There was no gap between the pad of the thumb and the fingers of the right hand.  There was no gap between the finger and proximal transverse crease of the right hand on maximal finger flexion.  There was no pain.  The Veteran was able to perform repetitive use testing without any loss of motion.  The examiner indicated the Veteran had functional loss in the right hand due to pain and weakness-this limited functional ability with repeated use over a period of time.  There was no indication of fatigue, lack of endurance, or incoordination.  The examiner explained that the Veteran had weakened movement with decreased muscle strength (4/5) on the right as compared to the left (5/5) and muscle atrophy at the thenar eminence (a 1 centimeter difference between atrophied right and non-atrophied left hand).  X-ray showed soft tissue abnormality with retained metal foreign bodies, but no other abnormality (no arthritis shown on December 2016 x-ray).  Overall, the functional impact was "Weakened grip and atrophy" causing "impaired grasp and use of thumb on right hand."

February 2017 VA muscle examination reflects that the Veteran has right hand muscle injury involving Muscle Group IX (intrinsic muscles of hand, including muscle sin the thenar and hypothenar interossei), which assist hand in delicate manipulative movements.  Muscle injury evaluation showed (1) scar associated with muscle injury without fascial defects or loss of  muscle substance/function; (2) cardinal signs and symptoms of muscle disability-loss of power, weakness, and lowered threshold of fatigue.  The muscle strength of right hand (Muscle Group IX) was diminished (4/5).  The functional impact was weakened grip on right with trouble grasping involving the thumb.

Report of VA examination dated in February 2012 and May 2012, and VA treatment records reflect similarly.

A higher evaluation is not warranted because injury to Muscle Group IX is based on limitation of motion and neither the lay nor the medical evidence shows limitation of motion of the individual digits of the right hand, or limitation of motion of the thumb, or ankylosis of digits/thumb.  See 38 C.F.R. §§ 4.71a, 4.73, Diagnostic Codes 5216-5230, and 5309.

The Board has considered the lay evidence.  Furthermore, the Board accepts the October 2015 sworn testimony by the Veteran both as competent and credible.  He testified that, due to right hand disability, he has problems with grasping and cramping.  See Hearing Testimony at 65.  However, whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Both the lay and medical evidence are probative in this case.  Although the Veteran may believe he meets the criteria for the a higher disability rating, the Board finds that his complaints along with the medical findings do not meet the schedular requirements for a higher evaluation, as explained above.

The Board has considered whether a higher or separate evaluation may be assigned under any other potentially applicable criteria.  However, there is no other basis to award a separate or higher evaluation.  The Board observes that scar is separately rated and not on appeal.  The Board further observes that there is no nerve impairment associated with the disability to warrant a separate evaluation on this basis.

Accordingly, the claim is denied and there is no basis for a staged rating.  See Hart, supra.  There is no doubt to resolve.  38 U.S.C. §5107(b); 38 C.F.R. § 4.3; Gilbert, supra.

D.  Bilateral Ankle Disability 

In a February 2013 rating decision, the RO granted service connection for bilateral ankle disability (avulsion fracture) effective April 9, 2012; noncompensable evaluations were assigned for each ankle under Diagnostic Code 5271.  In a February 2017 rating decision, the RO granted a 10 percent evaluation for left ankle disability effective February 4, 2013; at the same time, the RO granted a 10 percent evaluation for right ankle disability effective from January 25, 2017.  The Veteran seeks higher initial evaluations.

Diagnostic Code 5271 provides a 10 percent evaluation for "moderate" limitation of motion of the ankle and a 20 percent evaluation for "marked" limitation of motion of the ankle.  Normal ranges of motion of the ankle are as follows:  Dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.  38 C.F.R. § 4.71a, Plate II.  The terms "moderate" and "marked" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Having carefully reviewed the evidence of record, and resolving all doubt in favor of the Veteran, the Board finds that a 10 percent evaluation is warranted for left ankle disability prior to February 4, 2013, and for right ankle disability prior to January 25, 2017, based on satisfactory lay and medical evidence showing painful ankles (discussion of evidence omitted here).  See 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that 38 C.F.R. § 4.59 is not limited to joint pain due to arthritis); and Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991) (a compensable evaluation is in order where arthritis is established by x-ray findings but no compensable limitation of motion of the affected joint is shown).

However, during the appeal period, the Board further finds that the preponderance of the evidence is against evaluations in excess of 10 percent for disability of the right and left ankle.  Neither the lay nor the medical evidence more nearly reflects the criteria for a higher evaluation for either ankle.  38 C.F.R. § 4.7.

The Veteran reported on VA examinations in February 2012 and February 2013 that due to ankle problems (soreness/pain) he could not walk very long.  He reported flare ups if walking on cement too long-over 15 minutes with weight bearing activity.

The February 2012 VA examination report includes range of motion testing showing right ankle plantar flexion to 40 degrees and dorsiflexion to 20 degrees or greater; and showing left ankle plantar flexion to 30 degrees and dorsiflexion to 20 degrees or greater.  There was no objective evidence of painful motion and the Veteran was able to perform repetitive use testing without any additional loss of motion in either ankle.  No functional loss was found on exam, but pain on palpation was noted of the left ankle.  Muscle strength was normal.  There was no joint instability or ankylosis of either ankle.  The Veteran used a cane (constant).  The examiner stated that there was no functional impact on the Veteran's ability to work.

The February 2013 VA examination report reflects full range of motion in both ankles without evidence of painful motion, and no loss of motion with repetitive use testing or functional loss.  The examiner remarked that the Veteran's ankles had been "sore and weak," the left ankle had broken blood vessels, and that the ankles swell, role, and give out.  The examiner remarked that both ankles had pain.

Report of VA examination dated in January 2017 reflects similar complaints and clinical findings, to include complaints of painful walking (more than 100 yards) and full range of motion in both ankles.  However, bilaterally, the Veteran had pain with dorsiflexion and plantar flexion (active and passive), pain with weight bearing, and joint laxity.  The Veteran was able to perform repetitive use testing without any loss of motion.  He did not use any assistive device as normal mode locomotion.  There was functional loss due to pain, weakness, and lack of endurance.  The Veteran denied flare-ups.  Strength was 4/5 (active movement against some resistance), but there was no muscle atrophy shown.

The Board finds that the lay and medical evidence is probative.  However, the Board finds that neither the lay nor the medical evidence more nearly reflects marked limitation of ankle motion at any time during this appeal.  Only a slight loss of dorsiflexion was shown on VA examination in 2012 and there was full range of motion in both ankles on VA examination in 2013 and 2017.  Also, the Veteran denied flare ups in 2017.  The Board accepts the functional impact as described by the Veteran above, which primarily involves painful walking.  However, there is no basis to award an evaluation in excess of 10 percent as there is contention or medical evidence showing ankylosis, "marked" limitation of motion, malunion of the os calcis or astragalus, or astragalectomy.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270-5274.  In order to warrant a higher evaluation, there must be the functional equivalent of "marked" limitation of motion.  The Board is sympathetic to the Veteran's report of bilateral ankle pain, which he has consistently reported as the dominant symptom.  However, this symptom is not uncompensated.  The currently assigned 10 percent evaluation for each ankle contemplates the Veteran's pain and difficulty with walking and standing consistent with 38 C.F.R. § 4.59 and DeLuca, supra.

There is no basis to stage the rating for either ankle as the evidence shows no distinct period where the disability exhibited symptoms that would warrant a different rating for either ankle.  See Fenderson, supra.  Accordingly, the claim is denied.  There is no doubt to resolve.  38 U.S.C. § 5107(b); Gilbert, supra.

III.  Service Connection

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
The record shows that the Veteran seeks service connection for arthritis of each ankle.  As a threshold matter, the Board notes that the Veteran is already service connected for bilateral ankle disability and there are no uncompensated symptoms associated with either ankle.  Even were the Veteran to establish that he has arthritis of one or both ankles, this would not yield a higher or separate evaluation since the rating schedule provides that arthritis is rated based on limitation motion and, here, there is full range of motion of both ankle on VA examination in 2013 and 2017.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5010 (arthritis), 5271 (ankle limitation of motion).  Furthermore, a separate evaluation based on pain would not be warranted as the Veteran's ankles are currently rated each at 10 percent based on painful motion.  38 C.F.R. § 4.14 (avoidance of pyramiding - rating the same disability under various diagnoses is to be avoided).

Notwithstanding the above, the Board finds that service connection for arthritis of the ankles is not warranted because the more persuasive evidence of record shows that he does not have arthritis in either ankle joint.  Report of VA examination dated in January 2017 reflects that x-ray studies do not show non-degenerative arthritis.  The examiner noted that the 2013 VA examination showed a diagnosis of bilateral ankle avulsion fractures, which was later refuted by another physician that said there were merely calcified densities of the medial malleolus and that this did not represent an avulsion fracture.  Notably, the examiner in January 2017 stated that "Our current x-rays show no avulsion fracture, arthritis or calcific densities.  The original x-ray report is not available from 2013, only comments by examining physicians."

In this case, the Board finds the January 2017 VA examiner's discussion of the medical records highly informative and more probative on whether there is arthritis of either ankle joint.  Ultimately, it appears that there is no arthritis of either ankle.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C. § 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim).  Accordingly, the claim is denied.  There is no doubt to resolve.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

The claim of entitlement to a rating in excess of 10 percent for left thigh scar is dismissed.

An initial evaluation in excess of 50 percent prior to January 27, 2017 and in excess of 70 percent thereafter for PTSD is denied.

An evaluation in excess of 40 percent for varicose veins is denied.

A separate 10 percent evaluation for muscle injury (Muscle Group XIII) of left posterior thigh, residuals of shrapnel fragment injury, is granted.

An evaluation in excess of 10 percent for right hand disability is denied.

A 10 percent evaluation for left ankle disability prior to February 4, 2013, is granted.

An evaluation in excess of 10 percent prior to and from February 4, 2013, for left ankle disability is denied.

A 10 percent evaluation for right ankle disability prior to January 25, 2017, is granted.

An evaluation in excess of 10 percent prior to and from January 25, 2017, for right ankle disability is denied.

Service connection for bilateral ankle arthritis is denied.




______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


